Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a system comprising a collar with a belt having a first and a second flank which extend on either side of a median radial plane perpendicular to an axis of the belt and between which an internal recess, the collar carrying an outer retaining clip comprising a retaining segment and an additional retaining angularly spaced from each other and located on the side of the first flank, a first and a second retaining member which are located on the side of the second flank and linked to the retaining segment, and a first and a second additional retaining member which are located on the side of the second flank and linked to the additional retaining segment, so that the collar is retained axially between the retaining segment and the additional retaining segment, and the first and second retaining members and the first and second additional retaining members, the retaining segment and the additional retaining segment being able, from a rest situation in which the retaining segment and the additional retaining segment protrude towards the axis of the belt relative to an edge of the first flank in an unclamped situation of the belt, to be elastically deformed in order to move the retaining segment and the additional retaining segment away from the axis of the belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679